                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


Julie Marie Acosta,

       Plaintiff,

v.                                            Case No. 17-12414

Commissioner of Social Security,              Sean F. Cox
                                              United States District Court Judge
      Defendant.
______________________________/

          ORDER ADOPTING 9/6/2018 REPORT AND RECOMMENDATION

       Plaintiff filed this action seeking judicial review of Defendant Commissioner of Social

Security’s unfavorable decision denying her claim for disability insurance benefits and supplemental

security income benefits. The matter was referred to Magistrate Judge Stephanie Dawkins Davis

for determination of all non-dispositive motions pursuant to 28 U.S.C. § 636(b)(1) and the issuance

of a Report and Recommendation (“R&R”) pursuant to § 636(b)(1)(B) and (C). Thereafter, the

parties filed cross-motions for summary judgment.

       On September 6, 2018, Judge Davis issued her R&R, wherein she recommends that the Court

deny Plaintiff’s Motion for Summary Judgment, grant Defendant’s Motion for Summary Judgment,

and affirm the Commissioner’s decision. (ECF No. 23).

       Pursuant to FED. R. CIV. P. 72(b), a party objecting to the recommended disposition of a

matter by a Magistrate Judge must file objections to the R&R within fourteen (14) days after being

served with a copy of the R&R. “The district judge to whom the case is assigned shall make a de

novo determination upon the record, or after additional evidence, of any portion of the magistrate


                                                 1
judge’s disposition to which specific written objection has been made.” Id.

       On September 24, 2018, the Court granted Plaintiff’s motion to extend the time to file her

objections. On October 4, 2018, Plaintiff filed objections to the R&R within the Court’s extension

period. (D.E. 20). Defendant filed a response to those objections on October 19, 2018. (D.E. 21).

       To properly object to the R&R, however, the “Plaintiff must do more than merely restate the

arguments set forth in [his or] her summary judgment motion.” Senneff v. Colvin, 2017 WL 710651

at *2 (E.D. Mich. 2017). A district court is not obligated to address objections that are recitations

of the same arguments that were addressed by the magistrate judge because “such objections

undermine the purpose of the Federal Magistrate’s Act, 28 U.S.C. § 636, which serves to reduce

duplicative work and conserve judicial resources.” Owens v. Commission of Soc. Sec., 2013 WL

1304470 at * 3 (W.D. Mich. 2013) (citing Howard v. Sec’y of Health & Human Servs., 932 F.2d

505, 509 (6th Cir. 1991)).

       Plaintiff raises four objections. The first three are waived because they are near word-for-

word recitations of Plaintiff’s arguments in her motion for summary judgment, which were fully

addressed by Judge Davis. Compare ECF No. 18, PageID 493-505 with ECF No. 26, PageID 579-

588. Thus, these arguments are not properly before the Court.

       Plaintiff’s fourth objection is sufficiently distinct to require review by the Court. Plaintiff

objects to Judge Davis’s conclusion that her argument concerning the Administrative Law Judge

(“ALJ”)’s credibility determination was cursory and underdeveloped. Plaintiff argues that, in her

motion for summary judgment, she presented a “legal theory, a summary of the ALJ’s findings on

the issue, an analysis of why her testimony was consistent with the record, and a citation to Sixth

Circuit case law.”


                                                 2
       This is the entirety of Plaintiff’s credibility argument in her motion for summary judgment:

       Finally, the ALJ erred in finding Plaintiff was not credible. The ALJ made adverse
       credibility findings at AR 28 and AR 30-31. He found Plaintiff’s “statements
       concerning the intensity, persistence, and limiting effects of [her] symptoms are not
       entirely credibility for the reasons explained in this decision.” (AR 31). A closer
       review of the record reveals Plaintiff could perform minimal and basic household
       chores. But on the whole, her condition, symptoms and medication regime severely
       limited her ability to function and rendered her unable to work. The ALJ’s adverse
       credibility findings were essentially boilerplate, and based on an RFC and medical
       findings that were erroneous for the reasons set forth in this brief. See Cox v. Comm’r
       of Soc. Sec., 615 Fed. Appx. 254, 259-260 (6th Cir. 2015) (unpublished) (reversing
       denial of benefits in part because ALJ used summary boilerplate to reject the
       claimant’s credibility).

       Judge Davis aptly described this argument as perfunctory. Plaintiff sets forth only

conclusory statements and a reference to “reasons set forth in this brief.” She does not describe her

testimony. Nor does she explain why the ALJ’s credibility determination was boilerplate.1 Thus,

the Court agrees with Judge Davis’s conclusion as to this argument.

       Accordingly, the Court hereby ADOPTS the June 1, 2018 R&R and ORDERS that Plaintiff’s

Motion for Summary Judgment is DENIED, Defendant’s Motion for Summary Judgment is

GRANTED, and the Commissioner’s decision is AFFIRMED.

       IT IS SO ORDERED.

Dated: January 22, 2019                               s/Sean F. Cox
                                                      Sean F. Cox
                                                      U. S. District Judge




       1
        Such an explanation would have surely been helpful given that the ALJ appears to have
fully explained his credibility determination in the pages immediately proceeding the sentence
cited by Plaintiff. (ECF No. 13-2, PageID 77-78) (comparing Plaintiff’s statements with other
record evidence and finding contradictions).

                                                 3
I hereby certify that on January 22, 2019, the foregoing document was served on counsel of record
via electronic means and upon Julie Marie Acosta via First Class mail at the address below:

Julie Marie Acosta
304 East Main Street
Stockbridge, MI 49285



                                                    s/E. Karhoff
                                                    Case Manager Generalist




                                               4
